MR. JUSTICE JOHN C. HARRISON
(specially concurring) :
I concur in the holding in this ease on the basis of stare decisis only. However, as I stated in my dissent in Montana Power Co. v. Fergus Electric Co-op., 149 Mont. 258, 265, 425 P.2d 329, were it not for the many previous cases in this area, I would hold differently under the fact situation as set forth here.
Except for the fact that the recent legislative assembly amended section 14-502, R.C.M.1947, by the enactment of the “Territorial Integrity Act of 1971,” the effect of the majority holding in the instant ease, in my opinion, would have been to change the private utility’s franchise from what is termed a “nonexclusive franchise” to an “exclusive franchise” within its area of operation.